The opinion of the court was delivered by
Allegrucci, J.:
Byron Brittain, Maurine Rutschman, and First United Methodist Church, Inc., of Newton, appellants, appealed the granting of summary judgment in favor of the appellees on the grounds that the joint and mutual will executed in 1985 by Thomas W. and Ruby Ethel Howerton was contractual, that Thomas breached the contractual will by executing a new will after Ruby Ethel’s death, and that all property in the Thomas W. Howerton Revocable Trust was subject to the 1985 will. In a published opinion by Judge Brazil, the Court of Appeals affirmed the district court. Bell v. Brittain, 19 Kan. App. 2d 1073, 880 P.2d 289 (1994).
We have reviewed the briefs, arguments, and the record in this case, and we conclude the Court of Appeals was correct. We adopt the opinion of the Court of Appeals and affirm both the district court and the Court of Appeals.